Title: To Benjamin Franklin from R[obert] A[lexander], 8 March 1767
From: Alexander, Robert
To: Franklin, Benjamin



Dear Sir,
Sunday MorningLeicester Fields 8 March 1767
I send my [sic] by the Bearer the Portfolio containing my Papers the Key to which you will find here inclosed, I shall send for them back betwixt twelve and one in order to convey them to our other Friend who is so kind as to keep himself disengaged thorough [sic] the day in order to give them a serious Perusal. There is a Letter I received from my Brother by yesterday’s post of the 3 Inst. to shew you his further sentiments. I am ever most affectionately Dear Sir, your &c.
R A
 Addressed: To / Dr Franklyn / Craven Street
